                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                     Case No. 8:11-cr-553-T-33AEP

ALISHA MARIE HUMPHREY

                               /

                              ORDER

     This matter comes before the Court pursuant to Alisha

Marie Humphrey’s pro se Amended Motion for Relief under the

First Step Act (Doc. # 762), filed on July 2, 2019. The

Government responded in opposition on July 18, 2019. (Doc. #

764). For the reasons that follow, the Motion is denied.

I.   Background

     In   2012,   Humphrey   pleaded     guilty   to   conspiracy   to

possess with intent to distribute a mixture or substance

containing a detectable amount of Oxycodone in violation of

21 U.S.C. §§ 846 and 841(a)(1). (Doc. ## 1, 191). This Court

then sentenced her to serve 130 months imprisonment to run

consecutively with a sentence imposed in a state case. (Doc.

# 382). In April 2016, Humphrey’s sentence was reduced to 110

months to run consecutive to her state incarceration. (Doc.


                                   1
# 597). In August 2016, her sentence was further reduced to

89    months.   (Doc.   ##   609,    610).    Humphrey    is   currently

incarcerated within the Northern District of Florida and is

scheduled to be released on June 1, 2020. (Doc. # 761-1).

       On April 12, 2019, Humphrey filed a Motion for Relief

under the First Step Act. (Doc. # 752). The Government

responded in opposition on July 2, 2019. (Doc. # 761). On the

same day, before the Court could rule on the Motion, Humphrey

filed the instant Amended Motion. (Doc. # 762). At the time

of filing, Humphrey had served approximately 62 percent of

her full sentence. (Doc. # 761-2 at 5). The Government has

responded (Doc. # 764), and the Amended Motion is ripe for

review.

II.    Discussion

       Although Humphrey mentions Sections 102 and 3582 in her

Amended Motion, she does not raise any arguments pursuant to

those sections. (Doc. # 762). Instead, Humphrey is seeking “a

Court Order requesting from the BOP that she be placed into

a home confinement imprisonment to finish out her term.” (Id.

at    8).   Specifically,    she    states   she   “is   not   seeking   a

modification to the length of her sentence but more so towards


                                     2
the placement of where she will complete her sentence.” (Id.

at 7).

     Section 602 of the First Step Act authorizes the Bureau

of Prisons (BOP) to “place prisoners with lower risk levels

and lower needs on home confinement for the maximum amount of

time permitted under this paragraph.” 18 U.S.C. § 3624(c)(2).

The maximum amount of time allowed for home confinement is

the lesser of six months or 10 percent of the full term of

imprisonment. Id.

     The   decision   whether   to   place   a   prisoner   in   home

confinement is solely within the discretion of the BOP and

the Attorney General. See United States v. Campanale, No.

8:15-cr-65-T-24AEP, Doc. 84 (M.D. Fla. Apr. 16, 2019). As one

court noted, “Congress . . . directed BOP to place prisoners

on home confinement ‘to the extent practicable.’” United

States v. Yates, No. 15-40063-01-DDC, 2019 WL 1779773 at *4

(D. Kan. Apr. 23, 2019). Furthermore, Section 3624(c) states:

“The authority under this subsection may be used to place a

prisoner in home confinement. . . .” 18 U.S.C. § 3624(c)(2)

(emphasis added). Therefore, it is at the BOP’s discretion,

not this Court’s, to determine if Humphrey is eligible to be


                                3
placed on home confinement.

     Nevertheless, Humphrey’s Amended Motion is premature.

Her projected release date is June 1, 2020. (Doc. # 761-2 at

1). Her home detention eligibility begins six months prior on

December 1, 2019. (Id.). At that time, it will be within the

BOP’s discretion to determine if Humphrey qualifies for six

months of home detention. After exhausting her administrative

remedies, which she currently has not done (Id. at 7-9),

Humphrey   may    seek   review      of     the       BOP’s     decision    on

constitutional grounds by filing a Section 2241 petition. See

Austin v. Woods, No. 2:19-cv-7-WHA, 2019 WL 2417654 (M.D.

Ala. May 17, 2019) (holding that a prisoner must first exhaust

their administrative remedies for home confinement before

seeking relief under Section 2241). But such a challenge must

be brought within the district of confinement. 28 U.S.C. §

2241(a).

     Humphrey    is   unable    to   satisfy          the    requirements   of

Section 2241 because she is not incarcerated within the Middle

District   of    Florida,      and   she        has    not    exhausted     her

administrative    remedies.     (Doc.      ##    761-1,      761-2   at   7-9).

Therefore, because this Court lacks the authority to place


                                     4
Humphrey on home confinement and because she is unable to

meet   the   statutory   requirements   to   challenge   the   BOP’s

decision regarding home confinement, this Motion is denied.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

       Alisha Marie Humphrey’s pro se Amended Motion for Relief

under the First Step Act (Doc. # 762) is DENIED.

       DONE and ORDERED in Chambers, in Tampa, Florida, this

26th day of July, 2019.




                                5
